Citation Nr: 1723632	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 1, 2012, and in excess of 50 percent since May 1, 2012, and in excess of 70 percent since September 26, 2013, for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Army from January 1968 to January 1970 and his service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama.  

In September 2013, the Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file.

In the November 2005 rating decision the RO denied the Veteran's claim for service connection for PTSD.  The Veteran filed a timely notice of disagreement and in January 2009 the RO granted his claim for service connection and rated his disability at 10 percent.  Once again, the Veteran filed a timely notice of disagreement and in December 2012 the RO increased his rating to 50 percent.  Following this decision, the Veteran filed a timely notice of disagreement and in October 2016 the RO increased his rating to 70 percent.  As this rating is still less than the maximum benefit available, the appeal is still pending.   See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

This case was previously remanded in March 2014 to the Agency of Original Jurisdiction (AOJ) for further development.  Following the Board's remand, a statement of the case was issued with respect to the issue of whether new and material evidence had been submitted to reopen a claim for service connection for bilateral hearing loss.  However, since there is no indication that a Form 9 was filed as to this matter, it is not a subject for current appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is rated as 70 percent disabling for the entirety of the appeal period.

2.  At no point during the appeal period has the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning.

3.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD are met at all times from February 25, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the VCAA notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records, private treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine severity of the Veteran's disability in December 2008, May 2012, and August 2015.  Moreover, the Board finds that the opinion provided by the August 2015 VA examiner is adequate to adjudicate the claims and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher initial rating for his service-connected PTSD with depression throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Increased rating prior to September 26, 2013.  

The Veteran seeks an increased initial rating in excess of 10 percent prior to May 1, 2012, and in excess of 50 percent prior to September 26, 2013. 

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below. The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Pursuant to the DSM-IV, a GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 suggests that the psychiatric disability is manifested by serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning.

The record reflects that the Veteran has been in counseling since 1995 and has received treatment by a private therapist and from VA.  The Veteran has also been prescribed medications such as Prozac and Fluoxetine in order to manage the symptoms of his disability.  See Tuskegee VAMC Treatment Records.  

In regards to the severity of the Veteran's disability, the Veteran's family members have submitted lay statements describing the occupational and social impacts that have resulted from his PTSD.  First of all, the Veteran's mother submitted a lay statement that described the Veteran as always having trouble with his nerves once the Veteran returned home from Vietnam.  Specifically, she stated that he was very paranoid, jumpy, and tense.  He would also duck down if he heard a loud noise and if a person made a sudden move by him that would set him off.  She further added that he had trouble sleeping, he had nightmares, and he withdrew from his friends because they wanted to ask about the war.  See E.V. Lay Statement December 2004.  The Veteran also submitted a lay statement from his wife.  Her statement described how her husband did not like to be around people nor did he like to have people over at the house.  He never went to any of the children's events because he would get nervous being around crowds.  He also had a lot of trouble sleeping and his temper began to get worse and any noise would set him off in the 1990s.  She added that his anger and depression made him want to seek mental health counseling and he has been in therapy ever since.  The Veteran's wife concluded by saying that over the last few years he was unable to work and some days the Veteran is unable to get out of the house.  He is very nervous and he has trouble sleeping.  Lastly, he gets nervous a lot and he doesn't have many outside activities that he enjoys.  See L.V Lay Statement February 2005.  Lastly, the Veteran submitted lay statements from both of his daughters.  The daughters both described how the Veteran was temperamental, and he would have violent mood swings and as a result he would snap at them for minor things.  See M.H. Lay Statement February 10, 2009 and J.T. Lay Statement February 10, 2009.  The Board finds these personal observations competent and credible and accordingly places significant probative weight on these first hand observations that describe the Veteran's occupational and social impairments.  Davidson, supra.  

Turning to the medical evidence at hand, the Veteran was afforded several VA examinations and also turned in a psychological report from a private psychologist.  The first VA examination the Veteran attended was in December 2008.  At that examination the Veteran reported that he feels depressed some days, he reported trouble sleeping, he lacks motivation to do activities, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Moreover, the Veteran described that these symptoms were chronic in nature.  As a result of the examination, the examiner noted two GAF scores.  The first was 70 for PTSD and the second was 55 for his depression.  The examiner finished by saying that there was no total occupational and social impairment due to PTSD signs and symptoms.  Accordingly, the Veteran continues to work even though his increased age and medical problems have been making work more difficult.  The Veteran's PTSD has not had a significant effect on his ability to work but the depression has made it more difficult for him to work.  See December 2008 VA examination.  Following this examination, VA awarded an initial rating of 10 percent for PTSD. 

Subsequently, the Veteran had another examination in May 2012.  At that examination the Veteran reported that he had difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, diminished interest in significant activities, depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  As a result of the examination, the examiner indicated that the Veteran had occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  See May 2012 VA examination.  Following this examination, VA increased the Veteran's PTSD rating to 50 percent.  

In addition to the VA examinations, the record reflects that in 2006 the Veteran provided VA with a private evaluation to determine the nature and severity of his disability.  In 2006, the Veteran attended an examination performed by Dr. Walsh.  Dr. Walsh noted that the Veteran reported persistent symptoms of increased arousal including difficulty falling asleep and staying asleep, irritability, outbursts of anger, difficulty concentrating hypervigilance, and exaggerated startle.  Dr. Walsh added that the Veteran admitted that he had suicidal ideations and also homicidal ideations towards a man that was harassing his daughter but no intent to act on them or attempts in the past.  Accordingly, the Veteran stated that the medication that he is prescribed helps to diminish any suicidal ideations.  As a result of the examination, the Veteran was diagnosed with PTSD and Major Depressive Disorder.  Lastly, the doctor assigned a GAF score of 40 which indicated that the symptoms associated with the Veteran's disability were serious because the Veteran had difficulty showing up for work about half the time despite the fact he was in active therapy with his psychiatrist.  See Dr. Walsh Report January 2006.  

In sum, the Board finds the lay statements provided by the Veteran and his family to be competent and credible to report on the observable signs and symptoms caused by the Veteran's service-connected disability.  See Davidson supra.  Moreover, the lay statements have demonstrated that the Veteran has been dealing with a severe disability for quite some time and his symptoms have remained consistent throughout this time period.  Accordingly, the Board finds these statements to be highly probative and have been given significant weight in the determination of the Veteran's disability.   

The Board has also considered the medical evidence available in the Veteran's medical records and the opinions provided by the medical professionals who have treated the Veteran.  Moreover, the Board has not overlooked the fact that the examinations that the Veteran attended indicated that each doctor had a different opinion as to the severity of his disability; however there was a consensus between the doctors as to the symptoms associated with the Veteran's conditions.  Consequently, the Board finds Dr. Walsh's evaluation to be the most probative report for this time period.  Dr. Walsh's evaluation indicated that the Veteran's condition was serious and assigned him a GAF score of 40.  The Board therefore finds that the results of this examination revealed that the Veteran's disability would best be represented by a 70 percent rating.  This report was well-reasoned and provided a thorough analysis of the Veteran's condition and the Board places significant weight on this evaluation.  See Evans, supra; Owens, supra.  

Thus, taking into account the available lay statements and the Veteran's medical history the Board finds that the severity of the Veteran's disability is at least in equipoise as to whether a 70 percent rating is warranted for the entire period prior to September 26, 2013.  Under such circumstances, and granting the veteran the benefit of the doubt in this matter, the Board will therefore conclude that an initial disability rating not in excess of 70 percent is warranted for the Veteran's PTSD for the entire period prior to September 26, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

The Board has also considered a 100 percent rating for this time period.  The Board has reviewed the Veteran's medical history and has taken into account the lay statements provided that have described the severity of the Veteran's disability.  After consideration of all the evidence of record, the Board finds that a 100 percent rating for this time period is not warranted.  The medical report performed by Dr. Walsh did say that the Veteran admitted that he had suicidal ideations and also homicidal ideations towards a man that was harassing his daughter but the Veteran did not intend to act on them or on attempts in the past.  The Veteran also stated that the medication that he is prescribed helps to diminish any suicidal ideations.  While the Board acknowledges the Veteran's previous suicidal actions and homicidal thoughts, it finds that this symptom alone is not enough to consider the Veteran completely impaired.  Accordingly, the evidence of record does not demonstrate that the Veteran's condition included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Moreover, none of the doctors who had the opportunity to examine the Veteran indicated that his condition resulted in a total occupational and social impairment.  The Board found these examinations to be highly probative when considering the Veteran's ability to function in an occupational and social setting and in turn placed significant weight on these medical findings.  Thus, the Board concludes that a rating of 100 percent is not warranted for the Veteran's PTSD prior to September 26, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

B.  Increased rating since September 26, 2013. 

The Veteran seeks a rating in excess of 70 percent for his service-connected PTSD from September 26, 2013.  
As explained above, the Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

In considering the appropriate disability rating for this time period the Board has taken into account the lay statements made by the Veteran and his wife regarding his disability.  The record reflects that the Veteran and his wife attended a hearing and testified as to the severity of his disability.  At that hearing, the Veteran testified that he was irritable, he had angry outbursts, he was experiencing memory problems and he was having difficulty working because he could not get along with other contractors or suppliers.  See September 2013 Hearing Transcript.  The Board finds the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In addition, the Veteran's wife also provided testimony regarding her husband's disability.  She stated that the Veteran will isolate himself and he will not go to any of his grandchildren's events because the crowds make him nervous.  Moreover, she stated that he is angry at times, irritable, and suffers from memory loss.  Lastly, she stated that some days he is unable to function and he just sits and stares at the wall or sleeps.  See September 2013 Hearing Transcript.  

The Board also acknowledges that the record reflects that the Veteran has maintained a treatment program with VA through this time period and has also continued to take his prescribed medication in order to manage his symptoms.  See Tuskegee VAMC Progress Notes. 

Turning to the VA examinations for this time period, the record reflects that the Veteran submitted a disability benefits questionnaire (DBQ) from his primary VA psychiatrist in September 2013 and also attended a VA examination in August 2015.  First of all, the examination conducted in September 2013 demonstrated that the Veteran had a depressed mood, anxiety, near-continuous panic or depression affection the ability to function independently, disturbances of motivation and mood, irritability, feeling detachment from others, and difficulty sleeping.  As a result of the examination, the doctor indicated that the Veteran had occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally function satisfactorily, with a normal routing behavior, self-care and conversation.  See September 26, 2013, Dr. Weidow DBQ.  Following this examination, VA increased the Veteran's PTSD rating to 70 percent. 

Subsequently, the Veteran attended another examination to determine the severity of his disability in August 2015.  The examiner found that the Veteran was dealing with irritability, problems with concentration, difficulty sleeping, depressed mood, anxiety, panic attacks that occur weekly or less often, disturbances in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a work like setting.  Moreover, the examiner also found that the Veteran had occupational and social impairment with reduced reliability and productivity.  See August 2015 VA examination.  Following this examination, the Veteran's PTSD rating remained at 70 percent. 

The Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase is not warranted.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran and his wife, the Veteran's VA progress notes, and the examinations conducted by VA personnel. The Board finds the examinations to be the most probative evidence regarding the Veteran's condition and places significant weight on those reports.  Thus, the Board concludes that a rating in excess of 70 percent is not warranted for the Veteran's PTSD since September 26, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

The Board has also considered a 100 percent rating for this time period.  The Board has reviewed the Veteran's medical history and has taken into account the lay statements provided that have described the severity of the Veteran's disability.  After consideration of all the evidence of record, the Board finds that a 100 percent rating for this time period is not warranted.  The Board has considered the testimony provided by the Veteran and his wife in which she describes the fact that some days he is unable to function and he just sits and stares at the wall or sleeps.  While the Board acknowledges the symptoms reported by the Veteran and his wife, the Board finds that these alone are not enough to consider the Veteran completely impaired.  The medical evidence included in the record does not demonstrate that the Veteran's condition included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, the veteran's own occupation, or own name.  Moreover, none of the doctors who had the opportunity to examine the Veteran indicated that his condition resulted in a total occupational and social impairment.  The Board found these examinations to be highly probative when considering the Veteran's ability to function in an occupational and social setting and in turn placed significant weight on these medical findings.  Thus, the Board concludes that a rating of 100 percent is not warranted for the Veteran's PTSD since September 26, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

III.  Extraschedular consideration. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD currently assigned a 70 percent disability rating is contemplated under the rating criteria for his symptoms.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

IV.  TDIU

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the record reflects that the Veteran's service-connected PTSD is rated as 70 percent disabling and he has also received a 10 percent rating for his tinnitus.  Therefore, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

In the present appeal, the Veteran essentially maintains that his service-connected PTSD alone renders him totally unemployable.  The Board acknowledges the Veteran's assertions, and his significant degree of functional impairment due to his service-connected PTSD (rated at 70 percent disabling).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, supra.

In reviewing the record, although the Veteran maintains he is unable to work due to his service-connected PTSD, VA records do not ascribe an inability to work due solely to his disability.  While the record suggests that the Veteran's PTSD does affect the Veteran's employability, as indicated by the current 70 percent rating, the most competent evidence of record preponderates against a finding that he is unemployable solely due to his service-connected psychiatric condition.  This matter was specifically addressed in the August 2015 examination and the examiner stated that the Veteran's previously adjudicated service-connected PTSD and unspecified depressive disorder affect but do not preclude his ability to complete simple tasks in the workplace.  The Veteran could attend to and complete simple tasks.  Moreover, the Veteran is irritable but he could interact casually with one or two familiar coworkers.  Lastly, the examiner concluded by stating that the Veteran's previously adjudicated service-connected PTSD and unspecified depressive disorder affect but do not preclude his ability to maintain acceptable attendance.  See August 3, 2015 VA examination.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected psychiatric disability, the evidence of record simply does not support his claim that service-connected disability is sufficient to produce unemployability.  Although his psychiatric disorder exhibits a degree of impairment, the evidence in the record does not show that PTSD acting alone or in conjunction with his other service-connected disability of tinnitus prevents gainful employment.  To the extent the Veteran is limited by his service-connected psychiatric disability, any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).




ORDER

Entitlement to an initial rating of 70 percent, but not greater, prior to September 26, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 70 percent from September 26, 2013, is denied. 

Entitlement to TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


